Case: 14-3085      Document: 10      Page: 1     Filed: 07/18/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                  JIMMI TYLER REBISH,
                        Petitioner,

                                v.

         DEPARTMENT OF THE INTERIOR,
                   Respondent.
              ______________________

                          2014-3085
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-1221-13-0494-W-1.
                 ______________________

                        ON MOTION
                    ______________________
                          PER CURIAM.
                           ORDER
     Jimmi Tyler Rebish moves without opposition for a
 30-day extension of time. Rebish also asks the court to
 transfer this matter to the Federal Mediation and Concil-
 iation Service or the U.S. Department of the Interior’s
 Office of Collaborative Action and Dispute Resolution to
 “provide a process for legal enforcement and resolution
 where this originated.”
Case: 14-3085      Document: 10      Page: 2     Filed: 07/18/2014



 2                                             REBISH   v. INTERIOR



     To the extent that Rebish’s request to “transfer”
 relates to the merits of his petition, those arguments
 belong in his brief.
       Upon consideration thereof,
       IT IS ORDERED THAT:
      The motion is granted to the extent that Rebish’s
 initial brief, any motion to proceed in forma pauperis (or
 payment of the docketing fee), and his Rule 15(c) state-
 ment concerning discrimination are due within 30 days of
 the date of filing of this order. No further extensions
 should be anticipated.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s30